ORDER
Kincheloe, Judge:
An application for review of the decision of the single judge sitting in reappraisement in the above-styled case was duly filed in the Second Division of this court. The case was duly argued before a special Second Division consisting of Judges Kincheloe, *279Keefe, and Walker, in January 1944, and was duly submitted thereafter. No decision has been rendered in this case because of the fact that two other cases for the same importer and of the same character of merchandise were tried before other sitting judges in reappraisement and other divisions of this court. One of the cases is now pending in the Court of Customs and Patent Appeals. The above-styled case consisting of such a voluminous record, it was agreed that said case should not be decided' by the division until one or both of the other cases are finally disposed of. However, in view of the fact that said Judges Keefe and Walker are no longer members of this court, it is my opinion that the submission of said case should be set aside and said case should be restored to the review calendar of the Second Division for all purposes.
It is therefore ordered on my own initiative, that the submission of said case be and the same is hereby set aside and said case is hereby restored to the review calendar of the Second Division for all purposes.